Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “pressure-reducing device” in claim 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
“Pressure reducing device” listed as item 32 and described as expansion valve.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over JP 62091686 to Kimura (The art rejection is made based on the respective English translation by Espacenet) in view of US Patent Publication 2008/0170957 to Hwang et al and further in view of US Patent Publication 2007/0140872 to Hutt.
In Reference to Claim 1
Kimura discloses a scroll compressor comprising: a compression mechanism including a fixed scroll (Fig. 2, 1) and an orbiting scroll (Fig. 2, 2), the fixed scroll including a fixed base plate having a discharge port (Fig. 2, 19) and a fixed spiral element, the orbiting scroll including an orbiting base plate and an orbiting spiral element, the fixed spiral element and the orbiting spiral element being combined in an axial direction of the compression mechanism to define a suction chamber (Fig. 2, annotated by the 

    PNG
    media_image1.png
    591
    735
    media_image1.png
    Greyscale

Kimura does not teach a swirl fluid.
Hwang teaches the oil separation mechanism having a blowoff port (Fig. 2, 44) and configured to swirl a fluid blown into an oil separation space through the discharge port and the blowoff port to separate oil from the fluid,  (As showed in Fig. 7)
It would have been obvious to one with ordinary skill, in the art at the time of the invention, to modify the invention of Kimura to incorporate teachings from Hwang.  Doing so, would result in the blowoff port being arranged as being taught by Ueno so a swirl flow being generated, since Hwang teaches a method of improving the compression efficiency of a scroll compressor (Paragraph 18).
The combination Kimura and Hwang as applied to Claim 1 does not teach the second passage.

It would have been obvious to one with ordinary skill, in the art at the time of the invention, to modify the combination of Kimura and Hwang as applied to Claim 1 to incorporate teachings from Hutt.  Doing so, would result in the second passage being integrated into the fixed scroll base on Kimura, since Hutt teaches a method of controlling the pressure different between the compression and discharge chamber, so a high pressure safety condition will be created.

    PNG
    media_image2.png
    591
    735
    media_image2.png
    Greyscale

Claims 1, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Publication 2009/0260372 to Skinner et al (Skinner) in view of Kimura, Hwang and Hutt.

Skinner discloses a refrigeration cycle apparatus comprising the scroll compressor (Fig. 1, 12), a condenser (Fig. 1, 14), a pressure-reducing device (Fig. 1, 16), and an evaporator (Fig. 1, 18).
an injection circuit (Fig. 1, 35) branching off from an area between the condenser (Fig. 1, 14) and the pressure-reducing device (Fig. 1, 16) and connected to the scroll compressor; and a flow control valve (Fig. 1, 38) configured to adjust a flow rate in the injection circuit.
Skinner does not teach the detail of the scroll compressor.
Kimura teaches a scroll compressor comprising: a compression mechanism including a fixed scroll (Fig. 2, 1) and an orbiting scroll (Fig. 2, 2), the fixed scroll including a fixed base plate having a discharge port (Fig. 2, 19) and a fixed spiral element, the orbiting scroll including an orbiting base plate and an orbiting spiral element, the fixed spiral element and the orbiting spiral element being combined in an axial direction of the compression mechanism to define a suction chamber (Fig. 2, annotated by the examiner) and a compression chamber (Fig. 2, 26), the compression mechanism being configured to suck a gaseous fluid containing oil from the suction chamber into the compression chamber, compress the sucked fluid, and discharge the compressed fluid from the discharge port; a sealed container (Fig. 2, 10) housing the compression mechanism, having a discharge space (Fig. 2, 14) and a suction space (Fig. 2, annotated by the examiner) both provided in the compression mechanism, and including an oil sump to store oil therein at a bottom of the suction space, the discharge space being located on a side of the fixed base plate that is opposite to the compression chamber, the suction space being provided to allow a fluid to be sucked from an outside into the suction space; a frame (Fig. 2, 3) configured to support the orbiting scroll on a side of the orbiting scroll that is opposite to the compression chamber; and an oil separating mechanism (Fig. 2 21) provided in the discharge space to cover the discharge port, including a guide container (Fig. 2, 21) having a blowoff port (Kimura discloses the gas having high pressure passed through the oil separation element, is discharged into the discharge space, therefore, the oil 
It would have been obvious to one with ordinary skill, in the art at the time of the invention, to modify the invention of Skinner to incorporate teachings from Kimura.  Doing so, would result in the scroll compressor of Kimura being integrated into the refrigerant cycle of Skinner, since Kimura teaches a compressor with an improved efficiency with improving the lubrication (Abstract of Kimura).
The combination of Skiner and Kimura as applied to Claim 1 does not teach a swirl fluid.
Hwang teaches the oil separation mechanism having a blowoff port (Fig. 7, annotated by the examiner) and configured to swirl a fluid blown into an oil separation space through the discharge port and the blowoff port to separate oil from the fluid,  (As showed in Fig. 7)
It would have been obvious to one with ordinary skill, in the art at the time of the invention, to modify the combination of Skiner and Kimura as applied to Claim 1 to incorporate teachings from Hwang.  Doing so, would result in the blowoff port being arranged as being taught by Ueno so a swirl flow being generated, since Hwang teaches a method of improving the efficiency of a compressor (Paragraph 18).
The combination of Skinner,  Kimura and Hwang as applied to Claim 1 does not teach the second passage.
Hutt teaches the fixed base plate has a second flow passage (Fig. 2, 17) which extends through the fixed base plate (Fig. 2, 7) to supply the oil separated by the oil separating mechanism into the compression mechanism.
It would have been obvious to one with ordinary skill, in the art at the time of the invention, to modify the combination of Skinner, Kimura and Hwang as applied to Claim 1 to incorporate teachings from Hutt.  Doing so, would result in the second passage being integrated into the fixed scroll base on Kimura, since .
Allowable Subject Matter
Claims 2-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent Publication 2007/0140884 to Kim et al, US Patent Publication 2005/0135940 to Jeong.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMING WAN whose telephone number is (571)272-1410.  The examiner can normally be reached on Mon-Thur: 8 am to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 4692959278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 


DEMING . WAN
Examiner
Art Unit 3748



/DEMING WAN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        7/15/2021